Citation Nr: 1241387	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-37 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to 
June 1999, including service in Southwest Asia from October 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated May 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a travel Board hearing at the Roanoke RO before the undersigned Veterans Law Judge in July 2010.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Board previously adjudicated the Veteran's claim on appeal in June 2011.  The Veteran's claim for service connection for bilateral hearing loss was denied.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney (whose representation was limited to the Court) and VA's General Counsel filed a Joint Motion with the Clerk of the Court requesting that the Court vacate that part of the Board's decision and remand the case to the Board for further development and re-adjudication in accordance with the directives of the April 2012 Joint Motion.  The Joint Motion agreed that the December 2010 VA examination was inadequate because it did not provide a rationale for the nexus opinion provided regarding service connection for bilateral hearing loss.  The Court granted the Joint Motion for Remand in April 2012.

The attorney filed an application for attorney's fees under the Equal Access to Justice Act (EAJA).  A June 2012 Court order granted the EAJA application, entered EAJA mandate, and closed the case.  The Veteran is again without representation before the Board.  In pursuit of his claim, in October 2012, he submitted his own statements accompanied by a check on a 90-Day Letter Response Form that reflects his request to remand his case to the AOJ for review of this newly submitted evidence. 

The Veteran's claims folder has been returned to the Board for further appellate review.  The issue of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In the June 2011 Board decision that is now vacated, the Board found that bilateral hearing loss was not incurred in or aggravated by active service; however, the 
April 2012 Joint Motion found that the Board erred by failing to provide an adequate examination for the issue of service connection for bilateral hearing loss that included a rationale for the nexus opinion.

The Board finds that this appeal must be remanded to obtain an adequate examination that complies with the directives of the April 2012 Joint Motion.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should then schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of his bilateral hearing loss.  The claims file should be furnished to the examiner.  All appropriate testing, including audiological testing, should be performed.  The examiner is requested to offer the following opinion:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss is related to service?  

In rendering an opinion, the examiner should accept as established fact that the Veteran was exposed to loud noise from artillery and live fire exercises during the Gulf War while stationed in Southwest Asia.

In assessing the relative likelihood as to origin and etiology of the bilateral hearing loss specified above, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the bilateral hearing loss is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
   
All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completion of the above development, the claim for service connection for bilateral hearing loss should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC), and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

